PER CURIAM:
These were consolidated class actions, pursued under Title VII of the Civil Rights Act of 1964,42 U.S.C., Section 2000e et seq., seeking redress for sex discrimination allegedly committed at the New Orleans Bottle Manufacturing Plant of the Owens-Illinois Glass Company.
In their brief, the appellants describe the case as “an across the board attack on employment policies and practices” at the plant. The District Court found the facts against the plaintiffs and dismissed their cases. The opinion is reported, 517 F.Supp. 710 (1981).
We heard oral argument in New Orleans on the 21st day of April, 1981.
Upon consideration of the record, briefs, findings of the District Court, and oral argument we affirm on the basis of the opinion of the District Court.
We also agree with the refusal of the District Court to award attorneys’ fees to the defendants.
The judgment of the District Court is, in all respects,
AFFIRMED.